Citation Nr: 1446036	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  10-14 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the recoupment of special separation benefits (SSB) by withholding Department of Veterans Affairs disability compensation benefits was proper.

2.  Entitlement to a rating in excess of 10 percent for hallux valgus with pes planus of the right foot.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION

The Veteran had active service from July 1985 to April 1993. 

The issue of whether the recoupment of SSB benefits was proper comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The issue of entitlement to an increased rating for hallux valgus with pes planus of the right foot comes before the Board on appeal from a February 2010 rating decision issued by the RO.  

In his substantive appeals, the Veteran requested a Board hearing at the local RO.  A hearing was scheduled in August 2014; however, the Veteran failed to appear and has not filed a motion seeking another hearing.  Therefore, such hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2013).

By way of background, the Board granted a separate 10 percent rating for right foot hallux valgus with pes planus in a March 2009 decision.  In November 2009, the Veteran filed a claim for an increased rating.  In a February 2010 rating decision, the RO effectuated the Board decision's granting service connection for this disability and assigned an initial 10 percent rating, effective March 28, 2006.  The RO did not issue a separate rating decision addressing the November 2009 increased rating claim.  Subsequently, the Veteran submitted a notice of disagreement to the propriety of the rating assigned.  However, as the Board assigned the initial separate 10 percent rating for this disability, the Veteran cannot appeal this rating to the RO.  38 U.S.C.A. § 7104 (West 2002).  Moreover, as the March 2009 Board decision was not appeal to the United States of Court of Appeals for Veterans Claims and reconsideration was not requested, it is final.  However, as the Veteran's November 2009 statement was a claim for an increased rating, this issue has been characterized as such as set forth on the front page of this decision as a claim for an increased rating rather than a claim for a higher initial rating.   

In November 2009, the Veteran also filed a claim seeking an increased rating for hallux valgus with pes planus of the left foot.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

As a final preliminary matter, the Board observes that this appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.
 
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

In regard to the issue of whether the recoupment of SSB by withholding VA disability compensation benefits was proper, as noted above, the Veteran requested a Board hearing that was scheduled in August 2014, but failed to report.  In a previous May 2010 statement, the Veteran's representative requested that, if the Veteran was unable to attend his Board hearing, the representative wanted the opportunity to submit a more comprehensive statement on behalf of the Veteran.  To date, unfortunately, the Veteran's representative has not been afforded this opportunity.  As such, this issue must be returned to the AOJ to allow for the Veteran's representative to submit an additional statement on the Veteran's behalf.   

With respect to the issue of entitlement to an increased rating for right foot hallux valgus with pes planus, the Veteran was most recently afforded a VA examination in November 2011.  However, in his March 2012 substantive appeal, he indicated that his disability had increased in severity since the last VA examination.  In this regard, he reported increased pain and discomfort as well as deterioration.  The Board also observes that the record was not available for review in conjunction with the November 2011 VA examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the March 2012 statement, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's right foot disability.   See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Moreover, it appears that the Veteran receives treatment for his service-connected disability through the Miami, Florida, VA facility.  In this regard, his Virtual VA record includes treatment records dated from October 2011 to September 2013, and his VBMS record included records dated to May 2007.  Thus, there appears to be a gap in the Veteran's treatment records.  In light of the need to remand, the Board finds that efforts to obtain any additional VA treatment records dated from May 2007 to October 2011 and from September 2013 to the present should be made.      

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's current and complete VA treatment records from May 2007 to October 2011 and from September 2013 to the present from the Miami VA facility.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.  § 3.159(e).

2.  After obtaining any additional treatment records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected right foot hallux valgus with pes planus.  The electronic record must be made available to the examiner for review in connection with the examination.  Any medically indicated tests, such as x-rays, should be accomplished.  

The examiner should describe the nature and severity of all manifestations of the Veteran's right foot hallux valgus with pes planus.  He or she should also indicate whether there is any objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use and characteristic callosities.  The examiner should also comment on whether the Veteran's right foot disability could be characterized as moderately severe or severe.  The examiner should also discuss the Veteran's functional impairments due to his right foot disability.

A rationale should be provided for any opinion offered.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim of entitlement a rating in excess of 10 percent for hallux valgus with pes planus of the right foot should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

4.  The entire record must be sent to the Veteran's representative of record to afford the organization the opportunity to submit an additional statement on the Veteran's behalf pertaining to his claim as to whether the recoupment of SSB by withholding VA disability compensation benefits was proper.
 
Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



